 Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9450 Page 1 of 26




 1
     JOSEPH H. HUNT                              Lee Gelernt*
 2   Assistant Attorney General                  Judy Rabinovitz*
     SCOTT G. STEWART                            Anand Balakrishnan*
 3
     Deputy Assistant Attorney General           AMERICAN CIVIL LIBERTIES
 4   WILLIAM C. PEACHEY                          UNION FOUNDATION
 5   Director                                    125 Broad St., 18th Floor
     Office of Immigration Litigation            New York, NY 10004
 6   WILLIAM C. SILVIS                           T: (212) 549-2660
 7   Assistant Director                          F: (212) 549-2654
     Office of Immigration Litigation            lgelernt@aclu.org
 8   SARAH B. FABIAN                             jrabinovitz@aclu.org
 9   Senior Litigation Counsel                   abalakrishnan@aclu.org
     NICOLE N. MURLEY
10   Senior Litigation Counsel                   Bardis Vakili (SBN 247783)
11   Office of Immigration Litigation            ACLU FOUNDATION OF
     U.S. Department of Justice                  SAN DIEGO & IMPERIAL
12   Box 868, Ben Franklin Station               COUNTIES
13   Washington, D.C. 20044                      P.O. Box 87131
     Telephone: (202) 616-0473                   San Diego, CA 92138-7131
14   Fax: (202) 616-8962                         T: (619) 398-4485
15                                               F: (619) 232-0036
   ADAM L. BRAVERMAN                             bvakili@aclusandiego.org
16 United States Attorney
17 SAMUEL W. BETTWY                              Stephen B. Kang (SBN 292280)
   Assistant U.S. Attorney                       Spencer E. Amdur (SBN 320069)
18 California Bar No. 94918                      AMERICAN CIVIL LIBERTIES
19 Office of the U.S. Attorney                   UNION FOUNDATION
   880 Front Street, Room 6293                   39 Drumm Street
20 San Diego, CA 92101-8893                      San Francisco, CA 94111
21 619-546-7125                                  T: (415) 343-1198
   619-546-7751 (fax)                            F: (415) 395-0950
22                                               skang@aclu.org
23 Attorneys for Federal Respondents-            samdur@aclu.org
   Defendants
24                                               Attorneys for Petitioners-
25                                               Plaintiffs
                                                 *Admitted Pro Hac Vice
26
27
28
 Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9451 Page 2 of 26




 1
 2                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA
 3
 4 MS. L, et al.,                                     Case No. 18cv428 DMS MDD
 5
                    Petitioners-Plaintiffs,
 6                                                    JOINT STATUS REPORT
 7        vs.

 8 U.S. IMMIGRATION AND CUSTOMS
 9 ENFORCEMENT, et al.,
10                  Respondents-Defendants.
11
12
         The Court ordered the parties to file a joint status report (JSR) by 3:00 pm on
13
14 May 27, 2020, in anticipation of the status conference scheduled at 12:00 pm on
15 May 29, 2020. The parties submit this joint status report in accordance with the
16
   Court’s instruction.
17
18 ///
19 ///
20
   ///
21
22
23
24
25
26
27
28

                                              1                            18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9452 Page 3 of 26




     I.      DEFENDANTS’ POSITIONS
 1
 2        A. Update Regarding Government’s Implementation of Settlement
 3           Agreement

 4           SETTLEMENT                       DESCRIPTION                             NUMBER
                PROCESS
 5       Election Forms 1                Total number of executed              437 (256 Parents/181
                                         election forms received                    Children)2
 6                                       by the Government
                                            • Number who elect                 274 (152 Parents/122
 7                                              to receive                           Children)
                                                settlement
 8                                              procedures
                                            • Number who                       163 (104 Parents/59
 9                                              waive settlement                    Children)3
                                                procedures
10       Interviews                      Total number of class                            1644
11                                       members who received
                                         interviews
12                                          • Parents who                                  86
                                                received
13                                              interviews
                                            • Children who                                 78
14                                              received
                                                interviews
15       Decisions                       Total number of CFI/RFI                           69 5
                                         decisions issued for
16                                       parents by USCIS
17
     1
      The number of election forms reported here is the number received by the Government as of April 24,
18   2020.
19   2
       The number of children’s election forms is lower than the number of parent election forms because in
     many instances a parent electing settlement procedures submitted an election form on his or her own behalf
20   or opposing counsel e-mailed requesting settlement implementation for the entire family, but no separate
     form was submitted on behalf of the child.
21   3
       The number of children’s waivers is lower because some parents have submitted waivers only for
22   themselves and some parents who have waived reunification also waived settlement procedures and have
     therefore not provided a form for the child.
23   4
       Some individuals could not be interviewed because of rare languages; these individuals were placed in
24   Section 240 proceedings. This number includes credible fear and reasonable fear interviews, as well as
     affirmative asylum interviews.
25   5
       This number is the aggregate of the number of parents whose negative CFI/RFI determinations were
     reconsidered, number of parents whose negative CFI/RFI determination was unchanged, and individuals
26   who were referred to Section 240 proceedings without interview because of a rare language. This number
     excludes 12 cases where a parent already had an NTA from ICE or was already ordered removed by an IJ
27
28

                                                         2                                      18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9453 Page 4 of 26



                                               • Number of parents                          68 6
 1                                                determined to
                                                  establish CF or RF
 2                                                upon review by
                                                  USCIS
 3                                             • Number of parents                           1
                                                  whose CF or RF
 4                                                finding remains
                                                  negative upon
 5                                                review by USCIS
                                           Total number of CFI                              73 7
 6                                         decisions issued for
                                           children by USCIS
 7                                             • Number of                                  73 8
                                                  children
 8                                                determined to
                                                  establish CF by
 9                                                USCIS
                                               • Number of                                   0
10                                                children
                                                  determined not to
11                                                establish CF by
                                                  USCIS
12                                         Total number of                                  20
                                           affirmative asylum
13                                         decisions by USCIS
                                               • Number of parents                           2
14                                                granted asylum by
                                                  USCIS
15                                             • Number of parents                           5
16                                                referred to
                                                  immigration court
17                                             • Number of                                   39
                                                  children granted
18                                                asylum by USCIS
                                               • Number of                                  10
19                                                children

20   (which are included in the interview totals).
     6
21    This number includes parents who received positive CF/RF determinations upon reconsideration, parents
     who received a Notice to Appear based on their child’s positive CF determination, and parents who were
22   placed in Section 240 proceedings due to a rare language.
     7
      This number is the aggregate of the number of children who received a positive CF determination, the
23   number of children who received a negative CF determination, and children who were referred to Section
24   240 proceedings without interview because of a rare language.
     8
       This number includes children who received a positive CF determination, children who received a Notice
25   to Appear as a dependent on their parent’s positive CF determination, and children who were placed in
     Section 240 proceedings due to a rare language.
26   9
         This number includes children granted asylum as a dependent on their parent’s asylum application.
27
28

                                                          3                                       18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9454 Page 5 of 26



                                                 referred/returned
 1                                               to immigration
                                                 court
 2
      Removals                            Number of class             104 Parents 10
 3                                        members who have been
                                          returned to their country
 4                                        of origin as a result of
                                          waiving the settlement
 5                                        procedures

 6
           B. Expanded Class Members
 7
 8             On April 25, 2019, the Court approved Defendants’ Plan for identifying

 9        members of the expanded class. In advance of the Court’s October 25, 2019
10
          deadline, Defendants completed the process of identifying members of the
11
12        expanded class and produced spreadsheets identifying those individuals to

13        Plaintiffs’ counsel. On November 6, 2019, the Steering Committee notified
14
          Defendants that in the 11 batches there were 149 individuals who had been
15
16        identified by the government as being both children of potential expanded class

17        members and “exclusions.” On December 13, 2019, Defendants provided Plaintiffs
18
          with their completed review and reconciliation of the 149 individuals with
19
20        inconsistent labels.

21             On February 7, 2020, Defendants reached out to Plaintiffs to request that
22
          Plaintiffs provide Defendants with an update regarding their efforts to locate and
23
24        reunify members of the expanded class. Noting that this Court has encouraged the

25        sharing of information between the parties, Defendants asked that for each
26
27   10
          This number is as of May 16, 2020.

28

                                                      4                        18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9455 Page 6 of 26




      expanded class member that Defendants identified for Plaintiffs, the Steering
 1
 2    Committee provide Defendants with the following information:
 3
        • Has the Steering Committee made contact with the expanded class member:
 4        Y/N
 5
        • Did the expanded class member request assistance with reunification: Y/N
 6
 7             o If so, has the Steering Committee been able to facilitate reunification:
                 Y/N
 8                    If not, does the Steering Committee anticipate that reunification
 9                       will be possible: Y/N
                            • provide the reason/any updates
10
11             o If not, why not (if known)
                      Was the expanded class member already reunified with his or
12                      her children at the time he or she was contacted by the Steering
13                      Committee: Y/N
14         On February 19, 2020, Plaintiffs responded and declined to provide any
15
     information to Defendants, stating that the preparation of the requested information
16
17 would impose unnecessary burden on the Steering Committee. On February 21,
18 2020, Defendants responded and asked Plaintiffs some additional questions about
19
   the Steering Committee’s efforts to contact and reunify expanded class members,
20
21 including whether Plaintiffs are tracking any information about these efforts, if so,
22 whether that tracking is being done in any systematic or centralized way, and why
23
   Plaintiffs could not provide Defendants with at least some of the requested
24
25 information in whatever manner it is being tracked by the Steering Committee.
26
     Relatedly, Defendants asked the Steering Committee to explain the number of cases
27
28

                                              5                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9456 Page 7 of 26




     for which it intended to seek assistance from the government, and in what manner
 1
 2 the Steering Committee intended to seek such assistance.
 3
           On March 14, 2020, Plaintiffs provided some of the information that
 4
 5 Defendants requested, and they supplemented that production on April 17, 2020.
 6 Plaintiffs’ spreadsheet includes three categories of information:
 7
        • Parent (or Parent's Attorney) Contacted?
 8
 9      • Parent Unreachable via Government-Provided Phone Number

10      • Further Government Action Necessary at this Time
11
     The third category was blank for all individuals reflected in the reporting.
12
13         Defendants remain concerned that Plaintiffs are refusing to provide
14 information about the current status of any reunification efforts. Without this
15
   information, the government cannot tell where the efforts of the Steering Committee
16
17 currently stand, or whether the Steering Committee is making bona fide progress.
18 Further, the government cannot anticipate whether Plaintiffs intend to raise issues
19
   regarding this process because Plaintiffs are keeping all information about this
20
21 process and any progress to themselves, and are unilaterally choosing what to tell
22 the Court and what to withhold. The Court has emphasized the importance of
23
   transparency, and Defendants believe that the requested information is important so
24
25 that if Plaintiffs intend to raise any outstanding issues related to the expanded class,
26
     those issues can be resolved in a fair and expeditious manner. If Plaintiffs are willing
27
28

                                                6                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9457 Page 8 of 26




     to confirm that they will not raise any issues regarding expanded class members,
 1
 2 then Defendants are willing to withdraw this request.
 3
        C. Government Processes, Procedures, and Tracking, for Separations Since
 4         June 26, 2018.
 5
           Data Requested by Plaintiffs. Defendants continue to provide Plaintiffs
 6
 7 updated reports containing information regarding parents and children separated
 8 since the Court’s June 26, 2018 Order on a monthly basis.
 9
           Processes and Procedures.
10
11         The parties have met and conferred extensively on this issue for over a year.

12 Defendants have continued to respond to all questions raised by Plaintiffs during this
13
     ongoing meet and confer process and have provided a significant amount of
14
15 information in response to Plaintiffs’ continued inquiries. For almost one year of this
16 meet and confer process, Plaintiffs’ inquiries have been focused almost exclusively
17
     on issues related to the government’s communication of information to counsel for
18
19 parents and their children. On that topic, Plaintiffs sent their most recent list of
20 follow up questions on May 4, 2020, and the government expects to provide
21
   responses this week. As Plaintiffs note in their letter filed with the Court on May 22,
22
23 2020, ECF No. 533, the parties continue to make progress on this issue.
24         Notably, since July 2019, Plaintiffs have raised almost no issues or questions
25
     regarding interagency information sharing, other than as that issue relates to the issue
26
27 of making information available to counsel. Nonetheless, despite not having raised
28

                                                7                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9458 Page 9 of 26




     this issue since last year, Plaintiffs now complain in their May 22, 2020 letter that
 1
 2 “it is difficult for Plaintiffs to have direct knowledge of how the agencies are sharing
 3
     information among themselves[,]” and state that “it would be extremely helpful to
 4
 5 have someone designated to oversee this issue, to ensure that Plaintiffs and the Court
 6 are provided with the relevant information and have the appropriate input into the
 7
     processes that are developed.” ECF No. 533. In short, Plaintiffs are complaining
 8
 9 about not having information that they have not made an effort to obtain, and seeking
10 oversight of government processes about which they have not sought to meet and
11
     confer with Defendants. Plaintiffs do not explain what entitlement they have to
12
13 information regarding information sharing processes developed by and between
14 government agencies at this stage of the litigation. Given Plaintiffs’ failure to
15
     meaningfully engage with Defendants on this issue, and the fact that discovery is not
16
17 appropriate at this stage of the litigation—nor does Plaintiffs’ request for oversight
18 constitute a properly-served request for discovery—the Court should not order
19
   additional oversight of these government functions.
20
21        To the extent that the Court seeks a report from the government about how it

22 is implementing Paragraph 5 of the preliminary injunction, ECF No. 83 at 24, ¶ 5,
23
   Defendants provide updated information below.
24
25
26
27
28

                                               8                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9459 Page 10 of 26




                  Updated Report Regarding Agency Information Sharing
 1
 2         In the February 20, 2019 Joint Status Report, Defendants provided an outline
 3
     of the processes, procedures, tracking, and communication between the agencies that
 4
 5 had been adopted since June 26, 2018, in accordance with Court’s preliminary
 6 injunction order. ECF No. 360 at 15-17. On July 11, 2019, in response to comments
 7
     from Plaintiffs, Defendants provided to Plaintiffs the attached comprehensive
 8
 9 description of CBP, ICE, and HHS processes at the time of initial separation and
10 following separation. See Exhibit A, attached hereto. These processes and
11
     procedures generally remain in place with some changes and improvements as
12
13 discussed below.
14         CBP Tear Sheet: In September 2019, CBP began providing separated parents
15
     with the Information for Parents tear sheet. This tear sheet provides a separated
16
17 parent with an explanation of the reason for the separation, an explanation of the
18 next steps in the process, information on how the parent can contact his or her
19
   child(ren), and a reference to the ICE email box referenced below, through which a
20
21 parent can submit additional information to the government. CBP guidance provides
22 that this tear sheet should be provided to all separated parents at the time of
23
   separation and placed in the parent’s A-file.
24
25        Allowing Parents to Submit Additional Information to ICE: ICE has
26 established a process through which parents can submit additional information
27
28

                                             9                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9460 Page 11 of 26




     regarding separation. Through the Family Separation Supplemental Information
 1
 2 Form (FSSIF), which was set to the field offices on October 4, 2019, separated
 3
     parents can submit additional information to ICE regarding their separation. FSSIFs
 4
 5 are available to ICE detainees in all detainee housing units. ICE Field Offices collect
 6 completed FSSIFs, and any supporting documentation, in the same manner as a
 7
     traditional Detainee Request Form. ICE officers are required to email the FSSIFs
 8
 9 and supporting documentation to a dedicated email address specific to this process.
10 Use of the form has allowed ICE to determine that in some cases separation was no
11
     longer warranted. Additionally, ICE produced fliers for posting in all of its detention
12
13 facilities to explain how parents can request to contact their children or provide
14 supplemental information regarding the basis of their separation. ICE also created a
15
     direct email inbox for legal representatives of adult detainees to communicate
16
17 directly with the ICE team dedicated to tracking these families.
18 ///
19
   ///
20
21 ///
22
23
24
25
26
27
28

                                               10                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9461 Page 12 of 26




            Collaborative Interagency Efforts to Improve Information Sharing: The
 1
 2 agencies have worked collaboratively in three primary ways to improve interagency
 3
     information sharing practices. 11
 4
 5        1. Improvements to Existing Agency Tracking Systems

 6          In July 2018, HHS/ORR updated the Portal referral page to include a
 7
     checkbox to indicate whether an unaccompanied alien child (UAC) was separated
 8
 9 from a parent. The checkbox should be marked by DHS at referral for all separated
10 children, and allows ORR to generate data reports regarding separated children who
11
     are in care or who have been released.
12
13          Likewise, DHS has made substantial gains in its ability to process and track

14 family units that are encountered at the border. ICE has modified its technology
15
     systems to receive flags on cases identified as separated family units by CBP, greatly
16
17
     11
18      Notably, many of these improvements have occurred after the period of time examined by the
     Office of Inspector General (OIG) and Government Accountability Office (GAO) reports
19   referenced by Plaintiffs in their letter, and in some cases in response to recommendations made in
     those reports. DHS concurred with the five recommendations in the DHS OIG report and generally
20   committed to timelines for their implementation. Likewise, HHS has responded to its OIG that it
     concurs with all the recommendations made in the HHS OIG report, and is coordinating responsive
21   actions in preparation for sending a status update to the OIG. Specifically with respect to the
22   recommendation on data processes, HHS notes its work to upgrade the UAC Portal discussed more
     fully below. HHS also responded to the GAO in concurrence with its recommendations as they
23   related to HHS, stating that it continues to engage with DHS. As discussed more fully below, both
     agencies are participating in interagency discussions regarding a uniform database system for
24   information sharing, specifically relying on the recommendations of both agencies’ OIGs to
     develop the functionality of the planned system. Congress has appropriated funds for this unified
25   system and has requested status updates regarding its progress. Thus, there is existing oversight
26   over the actions being taken by both agencies in response to the recommendations made in these
     reports, and Defendants respectfully submit that additional court-ordered oversight over these
27   administrative policy-making processes is neither necessary nor proper.

28

                                                    11                                  18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9462 Page 13 of 26




     enhancing ICE’s ability to track separated family units among the agencies and to
 1
 2 coordinate with CBP and HHS on the exchange of information and coordination of
 3
     reunifications where appropriate. CBP also has made several enhancements to its
 4
 5 electronic systems of record to include new features for recording any separation of
 6 family units and the reasons for such separations, as well as tracking the time that
 7
     UACs spend in CBP custody. These modifications, which include the tracking of
 8
 9 additional data points pertaining to family units, increased auto-population of certain
10 key data fields, and updates to the codes documenting the reasons for separations,
11
     have increased system controls, improved data quality and enhanced user visibility
12
13 of subject status. CBP continues to evaluate the process for tracking separations in
14 its electronic systems of records, and make enhancements or updates accordingly.
15
     Additionally, CBP continues to share separation data with ICE on a regular basis as
16
17 part of the regular process of reconciling and reporting separations.
18      2. Interagency Tracking and Reporting Efforts
19
           Approximately every week since February 2019, CBP, ICE, and ORR data
20
21 teams have jointly updated a rolling list of all new separations (that is, family
22 separations that occurred after the original class certification date of June 26, 2018).
23
   Through this process, the government is able to reconcile any discrepancies in
24
25 agencies’ family separation data to create a single reconciled list. ORR also is able
26 to request weekly updates from DHS about the detention status of parents reported
27
28

                                              12                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9463 Page 14 of 26




     in previous updates. Such updates are particularly important in those cases where
 1
 2 DHS separated parents from their children on a temporary basis (e.g., illness, injury,
 3
     communicable disease, hospitalization, material witness custody). Where any
 4
 5 temporary basis for separation no longer applies (e.g., a hospitalized parent was
 6 discharged from the hospital), there is no other basis for separation, and the parent
 7
     has been released from ICE custody, ORR will proceed with reunification efforts.
 8
 9         The government has improved the new separations reconciliation process over

10 time. For example, as of April 2019, the agencies implemented a standardized list of
11
     reasons for separation that would appear as a dropdown menu for agency staff to
12
13 select from when entering that information. Previously, the agencies’ staff manually
14 entered the reason for separation, so this update improved the functionality of the
15
     spreadsheet by making it more reliably searchable. Also, through iterating this
16
17 process for over a year and becoming familiar with ORR’s information needs, DHS
18 has consistently been providing information regarding the general reason for
19
   separation as well as detailed additional information. This information has helped to
20
21 address an information gap identified by the GAO and OIG reports, which found
22 that ORR care provider staff frequently lacked sufficient information to perform
23
   effective case management for separated children. As a result, ORR reports that it is
24
25 generally able to obtain the information necessary for case management purposes in
26 a timely manner.
27
28

                                             13                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9464 Page 15 of 26




           Where ORR requires additional information from DHS not contained in the
 1
 2 reporting or through the information provided at referral, ORR staff are able to reach
 3
     out directly to a regular point of contact at ICE to request the information. In these
 4
 5 situations, which often involve nuance, an automated data transfer system would not
 6 necessarily provide the information ORR requests. As noted in HHS’ response to
 7
     the OIG report, a degree of manual data entry in interagency information sharing is
 8
 9 unavoidable. A virtue of the current process is that its iterative, multi-step nature
10 builds in data quality control measures—whereas mere reliance on an IT system
11
     (which will still rely on a data operator manually entering data at the front end)
12
13 would not necessarily receive the same level of scrutiny.
14      3. Development of New Technology
15
           To address the HHS OIG report’s overall recommendation that ORR reduce
16
17 its dependence on manual processes, ORR currently is engaged in updating its UAC
18 case management system (the UAC Portal). The planned new system (dubbed the
19
   UAC Path) will incorporate the current system’s functionality, and will add new
20
21 functionality. The ORR team responsible for developing the UAC Path is also
22 participating in an interagency effort to develop a Unified Immigration Portal (UIP).
23
   The UIP, which Congress has allocated funds to develop, is a technical solution that
24
25 will connect relevant data from multiple agencies to enable a more complete
26 understanding of an individual’s journey through the immigration process. Whereas
27
28

                                              14                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9465 Page 16 of 26




     currently, as noted in the GAO and HHS OIG reports, an agency may lack
 1
 2 information that is available only in another agency’s data system, the UIP will serve
 3
     as a central clearinghouse for DOJ, DHS, and HHS to share certain information
 4
 5 about individuals in the immigration process, including separated families. Through
 6 this approach, each agency maintains ownership of its own data, no changes are
 7
     required to an agency’s systems of record, and each agency will determine what
 8
 9 types of information it shares through the UIP.
10         Interagency discussions regarding the UIP have already started involving
11
     CBP, USCIS, ICE, DOJ, and HHS. The interagency process has identified the GAO
12
13 and OIG report recommendations as reference points to demonstrate the kinds of
14 information and functionality required of the UIP. For example, the UIP team will
15
     coordinate all interagency agreements (e.g., memoranda of agreement) as necessary,
16
17 to allow data sharing. In addition, the UIP team is discussing implementing the
18 ability to share not just data, but also documents through its system. By connecting
19
   the UAC Path to the UIP, HHS/ORR foresees that it will be able to retrieve
20
21 information about separated parents’ identities and locations, as well as receive data
22 regarding a child’s separation status, in a more automated manner. Finally, the UIP
23
   is anticipated to include a UAC Coordination Dashboard to help HHS users
24
25 anticipate resource demands by providing near real-time access to key metrics for
26 UAC placement. The UIP team has aligned development work with HHS’s work on
27
28

                                             15                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9466 Page 17 of 26




     the UAC Path in an effort to accelerate data-sharing between DHS and HHS. The
 1
 2 initial focus is on automating the UAC placement process so that relevant
 3
     information can be shared in real-time between agencies.
 4
 5      D. Implementation of DNA Testing

 6         In its January 13, 2020 order, this Court ordered that Defendants “must
 7
     conduct DNA testing before separating an adult from a child based on parentage
 8
 9 concerns.” Order at 11-12. The Court further stated that “[s]ubjective concerns about
10 parentage—or inability to validate documentation—are an insufficient basis for
11
     separation when those concerns can be definitively addressed through use of readily
12
13 accessible, inexpensive and accurate scientific testing.” Id. at 12. In reaching this
14 decision, the Court relied on the “relatively few” number of separations based on
15
     “unverified familial relationship,” the existence of the Rapid DNA pilot program at
16
17 certain locations along the southwest border, and the assumption that “if testing is
18 not available at a particular facility, Defendants can transfer the family to a facility
19
   where that testing is available, or take swabs from the parent and child and send the
20
21 swabs for testing, as they did with Ms. L. and her daughter.” Id. at 11.
22         In the March 4, 2020 JSR, Defendants provided information regarding their
23
     efforts to comply with this provision of the Court’s order. At the March 6, 2020,
24
25 status report, the Court ordered the parties to meet and confer regarding this issue.
26 On March 13, 2020, Plaintiffs sent a list of questions based on Defendants’ JSR
27
28

                                              16                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9467 Page 18 of 26




     submission to facilitate the parties’ discussion. On April 20, 2020, the parties held a
 1
 2 call to discuss resolution of this issue. Defendants are internally discussing the
 3
     requests for further information made by Plaintiffs during this call, and will follow
 4
 5 up with Plaintiffs on this issue shortly.
 6         Defendants note that this process continues to be delayed because Defendants’
 7
     resources have been focused on the government’s response to the COVID-19
 8
 9 pandemic and implementation of the CDC’s Order Suspending Introduction of
10 Certain Persons from Countries Where a Communicable Disease Exists, available
11
     at          https://www.cdc.gov/quarantine/order-suspending-introduction-certain-
12
13 persons.html (last visited April 15, 2020). As a result of the pandemic and the CDC
14 order, the number of individuals in DHS custody generally has decreased, which has
15
     resulted in a significant reduction of the number of individuals who would be subject
16
17 to the DNA testing contemplated in the order prior to separation. Defendants have
18 only recorded one separation based on a parentage concerns since the
19
   implementation of the CDC Order. A DNA test was conducted prior to separation.
20
21
22
23
24
25
26
27
28

                                               17                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9468 Page 19 of 26




 1 II.       MS. L. PLAINTIFFS’ POSITION
 2        A. Steering Committee Outreach to Sponsors and Parents of Children of
 3           Expanded Class Members
 4
             The government has provided eleven lists identifying 1,556 children of
 5
     potential expanded class members. Plaintiffs have focused on reaching children
 6
     whose membership in the class is not contested, and for whom the government has
 7
     provided at least one phone number for a sponsor or for the child’s parent. There
 8
     are 1,030 children that meet that description. 12
 9
             As of May 27, the Steering Committee has attempted to reach the families of
10
     all of these 1,030 children, and has successfully reached the parents (or their
11
     attorneys) of 434 children, either by reaching the parent directly through a parent
12
     phone number provided by the government, or a number provided by a child’s
13
     sponsor, or finding the parent via on-the-ground efforts, or by inbound phone calls
14
     to the Steering Committee’s toll-free numbers from family members who received
15
     a mailing from the Steering Committee. As a result, 596 children remain for whom
16
     the Steering Committee has not yet reached the separated parent, approximately
17
     two-thirds (69%) of whom are believed on the basis of the last information
18
     available from the government to be in their respective countries of origin. Of
19
     these 596, the Steering Committee believes, on the basis of its unsuccessful
20
     attempts to reach the family telephonically, that parents of 520 will not be reached
21
22   12
       The eleven lists identify a total of 1,556 unique children, 1,134 of which have been
23   confirmed by the government as being children of potential expanded class
     members. For 104 of these 1,134 children of potential class members, the
24   government has not provided a phone number. Parents of the 422 children who have
25   not been identified by the government as potential expanded class members have
     been categorized as “exclusions”. The Steering Committee also intends to reach
26   individuals the government has categorized as excluded from the class, and Plaintiffs
27   reserve the right to contest those exclusions.
28

                                               18                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9469 Page 20 of 26




 1 using the telephone numbers provided by the government. For these families, the
 2 Steering Committee has commenced or intends to commence additional efforts to
 3 locate the separated parent, as discussed below.
 4         As reported in the last Joint Status Report, the Steering Committee’s
 5 additional efforts to locate separated parents have been hampered for the last
 6 several months due to COVID-19. In particular, our efforts to reach families on-
 7 the-ground—including attempts to establish initial contact with families through
 8 searches by Justice in Motion defenders, which represent the most promising
 9 method of establishing contact with “unreachable” families, as well as attempts to
10 conduct follow-up communication with previously-contacted families to determine
11 their reunification preferences and ascertain whether the assistance of the
12 government will be required—remain suspended in order to protect the health of
13 personnel working with the Steering Committee and to prevent the inadvertent
14 spread of COVID-19 into vulnerable communities. The spread of COVID-19 has
15 also hampered some additional Steering Committee efforts, such as the
16 dissemination of our toll-free phone numbers, as the Steering Committee has had
17 difficulty during the public health crisis engaging third parties such as media
18 outlets to disseminate this information, while their focus has been on the COVID-
19 19 health crisis. The Steering Committee has continued to encounter similar
20 challenges since the last Joint Status Report, and anticipates experiencing similar
21 delays until governments in the affected regions permit us to continue our searches
22 and the Steering Committee believes it safe to proceed. During this time, the
23 Steering Committee has continued to use its resources to assist separated families
24 in the ways our resources permit, including by continuing to attempt telephone
25 contact with parents who have not yet been reached, speaking telephonically with
26 families previously contacted to ascertain their reunification preferences, and
27
28

                                             19                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9470 Page 21 of 26




 1 monitoring voicemail boxes reachable via the Steering Committee’s toll-free
 2 numbers.
 3         As of May 26, the Steering Committee has spoken to a number of parents
 4 who have indicated tentatively that they are not satisfied with the current
 5 separation from their child and who may want their child returned to their country
 6 of origin. The Steering Committee has conducted and continues to conduct further
 7 outreach to families who may not be satisfied with the reunification status quo.
 8 Following those discussions, the Steering Committee has yet to identify any
 9 families that definitively seek to have their child returned to their respective
10 countries of origin. Our outreach to these families continues and we will advise the
11 government if and when any cases arisen in which a parent seeks to have their
12 child returned. As noted above, the Steering Committee has experienced delays
13 and anticipates further delays in being able to provide this information to the
14 government as a result of the outbreak of the novel coronavirus, but will continue
15 to keep the government and the Court informed of its progress.
      B. Steering Committee Progress Contacting “Unreachable” Parents
16
17         As noted in previous Joint Status Reports, the Steering Committee has
18 commenced extensive efforts to locate the “unreachable” parents in their respective
19 countries of origin, a group now comprised of the parents of 520 children. Over the
20 last several months, the Steering Committee has continued its additional outreach
21 in an attempt to reach these parents.
22         First, as previously reported, the Steering Committee has engaged in time-
23 consuming and arduous on-the-ground searches for parents in their respective
24 countries of origin. As noted above, these searches are currently suspended as a
25 result of the outbreak of the novel coronavirus, in order to protect the health of
26 personnel working with the Steering Committee, and to prevent the spread of
27 COVID-19 into vulnerable communities, and due to the uncertain timeline of the
28

                                              20                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9471 Page 22 of 26




 1 progression of COVID-19 and governmental responses aimed at curbing the spread
 2 of the disease, such searches will continue to be suspended until safe conditions are
 3 restored. Prior to the suspension of these searches, defenders with Justice in
 4 Motion had commenced on-the-ground efforts to locate the “unreachable” parents
 5 of 281 children, and had successfully located the parents of 135 of those children. 13
 6 During this time, the Steering Committee is using contact information obtained by
 7 Justice in Motion’s defenders to communicate with, and ascertain the reunification
 8 preferences of, parents who had formerly been designated as “unreachable”. The
 9 Steering Committee is also using this time to plan future searches for families
10 within the Ms. L. class to ensure that Justice in Motion’s defenders are able to
11 commence such searches promptly upon the restoration of safe searching
12 conditions.
13         Also as previously reported, the Steering Committee has established toll-free
14 telephone numbers in the United States, Guatemala, Honduras, Mexico and El
15 Salvador to receive inbound phone calls from potential members of the expanded
16 class. The Steering Committee has distributed this number both by email and U.S.
17 Mail to a number of non-governmental organizations and other community
18 organizations in the United States, who may be able to help us locate parents
19 because they work in the communities these parents are likely to have contact with.
20 In addition, the Steering Committee sent letters in Spanish and English to
21 approximately 1,600 addresses provided by the government for the potential class
22 members that the Steering Committee has not yet reached. These letters explain
23 our role in this action and invite parents to contact the Steering Committee to call
24
     13
25    In the last Joint Status Report, this number was reported as 148. That figure
   included 13 children whose parents have been located by Justice in Motion defenders
26 in their respective home countries, but who the government has indicated are
   “excluded” from the Ms. L class, and are therefore excluded from the numbers
27 reported in this Joint Status Report based on the group defined in Section A.
28

                                             21                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9472 Page 23 of 26




 1 these toll-free numbers. The Steering Committee continues to work to
 2 communicate with potential Ms. L. class members identified through this method
 3 regarding the possibility of reunification.
 4         Additionally, as previously reported, the Steering Committee has
 5 commenced broad-based media outreach efforts to publicize the toll-free phone
 6 numbers created by the Steering Committee in Spanish language media. As noted
 7 in the last Joint Status Report, outreach efforts to these third-party media outlets
 8 have not yet resulted in broad dissemination of the Steering Committee’s toll-free
 9 numbers, which the Steering Committee believes to be due in large part to the
10 outbreak of the novel coronavirus. The Steering Committee is working to broadly
11 disseminate these toll-free numbers through various media to maximize visibility
12 to potential Ms. L. class members and will provide the Court with further updates
13 on its efforts.
14         Finally, also as previously reported, the Steering Committee has commenced
15 communication with Seneca Family of Agencies (“Seneca”), a non-profit
16 organization that has contracted with the Department of Health and Human
17 Services to connect certain Ms. L. class members in the United States with mental
18 health providers, pursuant to a preliminary injunction in Ms. J.P., et al. v. William
19 P. Barr, et al. (2:18-cv-06081-JAK-SK, C.D. Cal.). The Steering Committee is
20 hopeful that this work will enable the Steering Committee to obtain contact
21 information for currently unreachable parents in the Ms. L. class, and to locate such
22 parents, particularly those believed to be within the United States and thus within
23 the scope of Seneca’s work.
     C. Information Sharing
24
25         The parties have narrowed their disputes and continue to make progress on
26 the issue of sharing of information between the government and Plaintiffs and
27
28

                                              22                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9473 Page 24 of 26




 1 child advocates. Plaintiffs sent the government a series of questions and requests
 2 for clarification on this issue on May 4.
 3         On the separate issue of how government agencies share information among
 4 themselves, Plaintiffs notified the Court on May 22 that Plaintiffs agree with the
 5 Court’s suggestion to appoint either “a committee or a specific person” to oversee
 6 resolving problems with this type of information sharing, including problems noted
 7 in multiple governmental reports.
 8 D.      DNA Testing
 9         The parties continue to make progress on the issue of DNA testing when the
10 government has doubts about the parentage of an adult and child in its custody.
11 The parties have met and conferred and Plaintiffs expect to send to the government
12 further information and proposals on this issue next week.
13
        III.   MMM-Dora Plaintiffs’ Report Regarding Settlement Implementation
14
15         The parties continue to work together to implement the settlement agreement
16 approved on November 15, 2018. Class counsel are providing the Government with
17
   signed waiver forms as they are received from class members, and class counsel are
18
19 continuing to work on outreach efforts to class members who may qualify for relief
20 under the settlement. The parties continue to meet and confer on issues related to
21
   settlement implementation as they arise.
22
23
24
25
26
27
28

                                               23                          18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9474 Page 25 of 26




     DATED: May 27, 2020             Respectfully submitted,
 1
 2
                                     /s/ Lee Gelernt
 3                                   Lee Gelernt*
 4                                   Judy Rabinovitz*
                                     Anand Balakrishnan*
 5                                   AMERICAN CIVIL LIBERTIES UNION
 6                                   FOUNDATION
                                     125 Broad St., 18th Floor
 7                                   New York, NY 10004
 8                                   T: (212) 549-2660
                                     F: (212) 549-2654
 9                                   lgelernt@aclu.org
10                                   jrabinovitz@aclu.org
                                     abalakrishnan@aclu.org
11
12                                   Bardis Vakili (SBN 247783)
                                     ACLU FOUNDATION OF SAN DIEGO
13                                   & IMPERIAL COUNTIES
14                                   P.O. Box 87131
                                     San Diego, CA 92138-7131
15                                   T: (619) 398-4485
16                                   F: (619) 232-0036
                                     bvakili@aclusandiego.org
17
18                                   Stephen B. Kang (SBN 292280)
                                     Spencer E. Amdur (SBN 320069)
19
                                     AMERICAN CIVIL LIBERTIES UNION
20                                   FOUNDATION
                                     39 Drumm Street
21
                                     San Francisco, CA 94111
22                                   T: (415) 343-1198
                                     F: (415) 395-0950
23
                                     skang@aclu.org
24                                   samdur@aclu.org
25
                                     Attorneys for Petitioners-Plaintiffs
26                                         *Admitted Pro Hac Vice
27
28

                                       24                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 534 Filed 05/27/20 PageID.9475 Page 26 of 26




 1                                   JOSEPH H. HUNT
                                     Assistant Attorney General
 2
                                     SCOTT G. STEWART
 3                                   Deputy Assistant Attorney General
                                     WILLIAM C. PEACHEY
 4
                                     Director
 5                                   WILLIAM C. SILVIS
 6                                   Assistant Director

 7                                   /s/ Sarah B. Fabian
 8                                   SARAH B. FABIAN
                                     Senior Litigation Counsel
 9                                   NICOLE N. MURLEY
10                                   Senior Litigation Counsel
                                     Office of Immigration Litigation
11                                   Civil Division
12                                   U.S. Department of Justice
                                     P.O. Box 868, Ben Franklin Station
13                                   Washington, DC 20044
14                                   (202) 532-4824
                                     (202) 616-8962 (facsimile)
15                                   Sarah.B.Fabian@usdoj.gov
16
                                     ADAM L. BRAVERMAN
17                                   United States Attorney
18                                   SAMUEL W. BETTWY
                                     Assistant U.S. Attorney
19
20                                   Attorneys for Respondents-Defendants

21
22
23
24
25
26
27
28

                                      25                           18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 534-1 Filed 05/27/20 PageID.9476 Page 1 of 9




           DEFENDANTS’ EXHIBIT A
Case 3:18-cv-00428-DMS-MDD Document 534-1 Filed 05/27/20 PageID.9477 Page 2 of 9




                       Response to Plaintiffs’ Information Sharing Proposal
  General Principles
        There is no free-standing category of “separation information” maintained by the
         government and shared between its agencies. By default, given the various legal
         authorities of each agency involved, information relating to a particular separation or
         parent and child is compiled from CBP, ICE, and HHS. In other words, CBP may have
         some information, ICE may have additional information, and HHS will have additional
         information. This information is all stored in various ways and is subject to varying
         degrees of protection and access rights, depending on the information and the database in
         which it is stored. Also, information often changes or develops over time. So, it is not
         operationally feasible (nor legally permissible) for that information to all be stored in any
         one place or by any one agency.
             o The government commits to documenting all relevant information, and to sharing
                 all appropriate information with other agencies, but this information must be
                 documented and shared in accordance with existing legal, privacy, and
                 operational requirements.
             o In order to facilitate intragovernmental information sharing, which will benefit all
                 involved in this effort, DHS and HHS are seeking to enhance communications
                 with the Bureau of Prisons and Marshal’s Service.
             o So, while for legal and operational reasons a consolidated database with
                 comprehensive stored information that is fully accessible within the interagency
                 and to the public is not feasible, DHS and HHS are working to enhance
                 information-sharing capability where feasible.
        In the same vein, DHS cannot share all information from its systems of records with
         HHS. Plaintiffs seem to be envisioning that all DHS information would be entered into
         the HHS portal, and that LSPs and other outside entities could then gain access to that
         information. DHS cannot agree to do this, for several reasons:
             o HHS is not a law enforcement entity, and therefore is not able to receive or store
                 law enforcement sensitive (LES) information. Specifically, the UAC portal is not
                 equipped to store such information with appropriate protections. Thus, DHS
                 cannot share LES information with HHS. This is particularly true if information
                 entered into the HHS portal will be made available to NGOs and outside entities.
             o LSPs do not have access to the HHS portal, even for purposes of representing
                 UACs in removal proceedings. Rather, individual attorneys submit case file
                 information requests to ORR in order to obtain children’s records. To provide
                 LSPs or the public with Portal access would compromise the privacy and security
                 of the children in ORR custody. Further, information regarding a child’s
                 separation from their parent may be relevant in some cases to the child’s removal
                 proceedings, it may not be relevant in all cases (and, it may be that only certain
                 information is relevant). Thus, in many cases, the LSPs may not have an official
                 need to know this information. The government is limited in the personal
                 information that it can share about any individual to representative counsel and

                                                   1
Case 3:18-cv-00428-DMS-MDD Document 534-1 Filed 05/27/20 PageID.9478 Page 3 of 9




                 cannot share information about an individual alien to entities who do not represent
                 the alien. So, DHS and HHS do not agree to provide access to the Portal to
                 outside entities that have no need to know this information. That is, as described
                 above, particularly important for DHS’ LES information.
        For many of the reasons articulated above, the government does not agree to provide
         parents with the underlying evidence supporting a separation. Much of this information
         may be deliberative, privileged, or LES. Additionally, the decision to separate is, as
         Judge Sabraw has noted, one that the government can make in the exercise of its
         discretion. While DHS has agreed to provide information to parents about why they are
         separated, the government does not agree that the parents are entitled to a full,
         evidentiary-style process of challenging that decision.
  What DHS and HHS Currently Do
  Initial Separation Decision
        At the time of initial encounter/apprehension of a family unit or a group purporting to be
         a family unit (or at any time the family unit or purported family unit remains in CBP
         custody), CBP will determine, based on the information available at the time, whether the
         particular group is, in fact, a family unit. A family unit is defined as an alien parent(s) or
         legal guardian(s) accompanied by his/her/their alien minor children.
              o If CBP determines that a particular group is not a family unit, separation of a child
                  from an adult in the group is warranted in the following situations:
                       A child is accompanied by an adult relative who is not a parent or legal
                          guardian; or
                       An adult claiming to be a child’s parent or legal guardian is determined to
                          not be that child’s parent or legal guardian. In this situation, if CBP
                          suspects fraud, smuggling, and/or human trafficking, CBP will coordinate,
                          as appropriate, with other law enforcement agencies for any appropriate
                          action against the adult.
        If a child is separated from an adult who is not a parent or legal guardian, the child will
         be referred to HHS as an Unaccompanied Alien Child (UAC).
              o This type of referral will not be documented in CBP’s systems of record as a
                  family unit separation.
              o In situations in which the child was accompanied by a relative (e.g., aunt, uncle,
                  grandparent, sibling), CBP will endeavor to provide HHS with relevant
                  information about the accompanying adult.
              o CBP may, in an exercise of discretion, provide the accompanying adult
                  information relating to the basis for the separation. CBP will not generally
                  provide reasons to the adult if doing so would create a risk to the child’s safety or
                  would not otherwise be in the child’s best interests, and will not do so in
                  situations in which CBP suspects fraud, smuggling, and/or trafficking.
        If CBP determines that a purported family unit is, in fact, a family unit, separation may
         still be warranted based on a parent’s: 1) criminal history; 2) communicable disease; 3)

                                                   2
Case 3:18-cv-00428-DMS-MDD Document 534-1 Filed 05/27/20 PageID.9479 Page 4 of 9




         unfitness or dangerousness (including hospitalizations); or 4) some other reason that may
         not exclude the parent from being treated as a Ms. L. class member at a later point in time
         (i.e., referral for criminal prosecution or as a material witness).
        In all cases in which separation is warranted, HHS will accept the child and consider
         reunification under either expedited Ms. L. procedures or procedures consistent with the
         TVPRA, as applicable.
  Procedures at Initial Separation of Family Units
     DHS:
        At the time of a separation, CBP generally provides, during processing, an explanation to
         both parent and child of what is occurring, and, if appropriate, the reasons for the
         separation. Parents and children generally remain together during processing, and so the
         separation generally is explained to both of them at the same time.
             o Due to existing legal obligations regarding language access (and in accordance
                 with the DHS and CBP Language Access Plans), CBP provides translation
                 services to the family.
             o The degree of detail provided is determined on a case-by-case basis, taking into
                 account the reason for the separation, the age and maturity level of the child, and
                 other relevant factors.
                      Given the nature of CBP facilities, a parent and child who are being
                         separated (even on the basis of the parent’s purported danger to the child)
                         may remain in close physical proximity during their time in CBP custody.
                         Thus, CBP will not reveal information that would put that child in
                         increased danger during their time in CBP custody.
                      Additionally, it may not be appropriate to tell a very young child the
                         detailed reasons behind the separation.
        CBP documents the separation in its electronic systems of records, and on both the parent
         and the child’s Form I-213.
             o The parent’s Form I-213 will contain the parent’s name, A-number, date of
                 encounter, circumstances of encounter, child’s name (and A number), records
                 checks (criminal and immigration), and the reason for the separation.
             o The child’s Form I-213 will contain the child’s name, A-number, date of
                 encounter, circumstances of encounter, parent’s name (and A-number), records
                 checks, and the fact of separation.
                      The child’s Form I-213 does not always contain the reason for the
                         separation (depending on the specific reason and the supporting
                         information).
        CBP will also generally include relevant paper records (e.g., criminal records, conviction
         documents (when available), FBI hits) in the A-file. Birth certificates remain with the
         parent, and are treated as other personal property is treated.
        CBP refers the child to HHS.


                                                  3
Case 3:18-cv-00428-DMS-MDD Document 534-1 Filed 05/27/20 PageID.9480 Page 5 of 9




              o At the time of referral, HHS receives the child’s Form I-213, the child’s
                  biographic information and apprehension/encounter information, and general
                  information about the reasons for the separation. CBP provides HHS with the
                  parent(s)’s biographical information (name, A-number, DOB) and the Form I-216
                  showing the location to which the parent was initially transferred, as well as
                  general information about the reason for separation.
                       United States Border Patrol (“USBP”) enters information directly into the
                          UAC Portal. In some locations, the Office of Field Operations (“OFO”)
                          also enters information directly into the UAC Portal. The portal has a
                          checkbox that indicates a parent-child separation. In addition, the portal
                          has a free text narrative box, in which agents and officers can also enter
                          other relevant information.
              o CBP provides HHS with copies of any publically available documentation related
                  to the child which may impact that child’s placement (e.g., publically available
                  documentation describing any criminal activity or gang affiliation of the child).
                  CBP does not provide HHS with (LES information about either the parent or
                  child, such as non-publically available criminal history records, certain records
                  evidencing gang membership, or other sensitive records from a foreign
                  government. As law enforcement agencies, CBP and ICE are able to access
                  certain non-public information originating with or owned by other U.S.
                  government entities or foreign governments, and maintains its own LES data.
                  The storage, use, and dissemination of such information is governed by various
                  authorities that generally prohibit the sharing of such information with non-law
                  enforcement entities and the public. Because HHS is not a law enforcement
                  entity, CBP and ICE cannot share this information with HHS.
        CBP refers the parent to ICE or another agency (e.g., the U.S. Marshals Service), as
         appropriate.
              o ICE receives the parent’s Form I-213, as well as all supporting documentation.
        If the separation is based on a parent’s hospitalization, that information will be provided
         to HHS. This permits HHS to facilitate local placement, if such placement is possible.
              o CBP may also directly request a local HHS placement for the child.
  Procedures Following Separation
  HHS
        Once separated children have been referred to ORR, ORR care providers initiate efforts
         to establish communication between children and their separated parents, who may be in
         DHS or Marshals custody, if appropriate.
        As explained below, DHS and HHS confer weekly to maintain a running list of all
         separations that occurred after June 26, 2018, which includes updates relevant to potential
         reunifications.
        In consultation with the ORR Federal Field Specialist (“FFS), who has access to the
         running list of separations, the ORR case manager is able to ascertain basic information


                                                  4
Case 3:18-cv-00428-DMS-MDD Document 534-1 Filed 05/27/20 PageID.9481 Page 6 of 9




         about separated parents and children, and share with attorneys representing separated
         children who contact them with information requests.
        Where separation is based on communicable disease or a determination of unfitness
         based on hospitalization: For all situations in which a parent has been separated based on
         communicable disease or unfitness based on hospitalization, if a parent completes
         medical treatment or the communicable disease is resolved while remaining in DHS
         custody, DHS will notify HHS. If the child has not already been released to a sponsor by
         HHS, then DHS will work with HHS to facilitate reunification. Such cases are identified
         and shared between DHS and HHS operators on a separations list. The agencies update
         the separations list weekly, to the extent possible (see below, “Interagency Information
         Sharing Regarding Separations”). Where the conditions giving rise to determinations of
         communicable diseases or parental fitness persist, ICE will make efforts to coordinate
         reunification upon removal of the parent, if appropriate, dependent on HHS
         determinations of what is best for the child.

        Where the separation is based on a transfer to criminal custody for a criminal prosecution
         or as a material witness: HHS will maintain custody of the child during the course of that
         parent’s criminal custody so as to effect reunification with the parent, if appropriate.
         When the parent returns to DHS custody, if there is no continued basis for separation,
         then ICE will work with HHS to facilitate reunification. Such cases are identified and
         shared between DHS and HHS operators on the separations list.

        For parents who are separated because of: 1) criminal history, 2) communicable disease,
         or 3) a determination of unfitness (other than hospitalization) or dangerousness by DHS:
         ICE will make a detention determination for the parent. These cases are identified and
         shared between DHS and HHS operators on the separations list. If the adult is detained,
         then ICE will work with HHS to facilitate communication between the parent and child,
         subject to any operational limitations or child safety or welfare concerns that prevent or
         advise against such communications, when both the parent and child remain in DHS and
         HHS custody, respectively.

            o ICE provides all parents, even those who may not be class members or eligible for
              reunification, with a “Notice of Potential Rights for Certain Detained Alien
              Parents Separated from their Minor Children” form on which they may elect to be
              reunified with their child upon removal of the parent if it is feasible and in the
              best interests of the child. If a parent who is not a class member (e.g., separated
              based on criminal history or communicable disease, and the factual basis for the
              separation remains) requests reunification for removal, ICE and HHS will
              consider such requests on a case-by-case basis, notwithstanding the fact that the
              parent remains excluded from the Ms. L. class. A parent who is separated on the
              basis of unfitness (including hospitalization) or dangerousness and who remains
              in DHS custody is not entitled to be reunified in DHS custody with their child, so
              long as the factual basis for the original unfitness or dangerousness determination
              remains in place. If ICE becomes aware that such factual basis no longer exists,
              then it will notify and work with HHS to reassess whether reunification at an ICE
              FRC is appropriate and, if appropriate, facilitate reunification. To the extent that

                                                  5
Case 3:18-cv-00428-DMS-MDD Document 534-1 Filed 05/27/20 PageID.9482 Page 7 of 9




                such factual basis no longer exists, and ICE determines that the parent will be
                released from ICE custody, ICE also will notify HHS so that HHS can assess
                whether reunification is appropriate. These cases are identified and shared
                between DHS and HHS operators on a weekly separations list.

  Interagency Information Sharing Regarding Separations

            o ICE and CBP exchange information regarding separations on a weekly basis, to
              the extent possible. The ICE information includes information regarding parents
              in Marshals (and by extension BOP) custody, which the Marshals provide to ICE
              regularly. (But note, previously reported individuals may have since changed
              location.)
            o The DHS list of separations is provided to ORR, which incorporates information
              regarding the separated children, and adds to the list any separations it discovers
              in its own data.
            o The agencies then reconcile their data (e.g., separations identified by ORR that
              were not identified in CBP’s initial list). At this point, the data operators from
              ORR, ICE, and CBP communicate and share information about separations as
              they are able (some information may be LES). They also provide updates on
              previously reported separations where appropriate (e.g., ICE provides updates on
              previously reported separations that occurred for temporary reasons such as
              hospitalizations). This process takes at least a few days.
            o A version of this list is provided to the ACLU on the Friday of any week the
              Court orders a JSR. This version is also maintained as an internal, restricted
              access document by ORR for its field staff.
            o This process repeats weekly, to the extent possible. However, due to the lag in
              reporting and the need to reconcile data, finalized updates regarding new
              separations generally reflect information that is two weeks old.
            o Note, through this process, ORR is able to request weekly updates from DHS
              about the detention status of parents reported in previous updates. Such updates
              are particularly important in those cases where DHS separated parents from their
              children on a temporary basis (e.g., illness, injury, hospitalization). Where any
              temporary basis for separation no longer applies (e.g., a hospitalized parent was
              discharged from the hospital), and there is no other basis for separation, ORR will
              proceed with reunification efforts in coordination with ICE, with the participation
              of the Marshals and BOP where appropriate.

  Additional Steps the Government is Pursuing to Enable or Enhance the Sharing of
  Information with Separated Parents and Counsel
  DHS:
        Providing parents with the written reason for the separation.
            o DHS is developing an updated tear sheet, which will be provided to separated
                parents at the time of the initial separation. The tear sheet will include the reason
                for which the parent is being separated, as well as information about how to locate
                their child following the separation.

                                                  6
Case 3:18-cv-00428-DMS-MDD Document 534-1 Filed 05/27/20 PageID.9483 Page 8 of 9




        A process by which a detained separated parent may submit additional information to
         DHS regarding their separation.
             o The tear sheet will also explain that, should parents have additional information
                 regarding the separation that they would like the government to consider, they
                 may submit that information to ICE ERO. ICE will create a detainee request form
                 specifically for separated parents to submit such inquiries directly. For those
                 parent detainees wishing to submit documentation addressing the basis of
                 separation, unrepresented parents may submit a Separated Parent Detainee request
                 form to ERO and it will be routed to HQ. ERO will also accept electronic
                 inquiries submitted to a mailbox by a parent’s representative counsel. ERO will
                 then review the information and/or question submitted and provide a response.
                      Counsel for represented aliens may submit an e-mail to a designated ICE
                         mailbox, SeparationSupplementalInformation@ice.dhs.gov, with a
                         completed G-28, and any additional information or documentation that
                         they wish to have the agencies consider. ERO is willing to coordinate
                         with CBP and HHS if/as needed to facilitate reunification in situations
                         where supplemental documentation submitted by detained, separated
                         parents adequately addresses the basis for separation.
        ICE will also create, publish and deploy instructional posters in each of its facilities
         explaining how detained separated parents and their counsel may pursue the above
         mechanisms for submitting additional information or questions. The posters will be in
         English and Spanish.
             o This is not a process for parents to challenge their separation. It is a process by
                 which the parent may submit additional information for DHS to consider in the
                 exercise of its discretion.
        CBP is exploring the idea of developing more formalized procedures with HHS to
         expedite placement of children for short-term separations based on the medical necessity
         of the parent (i.e., parent needs to be temporarily hospitalized and the child is transferred
         to HHS).
  HHS:
        ORR is internally discussing providing both a verbal and written explanation of the basis
         for separation to separated children as soon as it has the information; however, written
         notifications in a language children understand may be difficult to implement for certain
         languages.
        Case managers at individual care provider grantees would be ORR’s main points of
         contact for attorneys for separated children seeking information.
        ORR plans to channel and document all attorney requests for information about family
         separations through a centralized resource email box (UAC_Separations@acf.hhs.gov).
         Case managers must forward all requests they receive to this resource box. And attorneys
         may contact UAC_Separations@acf.hhs.gov directly. When the inbox receives a request
         for information from an attorney who represents a separated child, it will forward it to the
         appropriate FFS, who will then coordinate a response with the case manager.


                                                   7
Case 3:18-cv-00428-DMS-MDD Document 534-1 Filed 05/27/20 PageID.9484 Page 9 of 9




  Examples of Situations Where Providing the Reason for the Separation Could be Harmful to
  the Child
        Plaintiffs have asked for examples of cases in which the government determined that it
         would be harmful to the child to provide the reason for the separation. DHS provides the
         following examples of the types of factual situations it has encountered in which it would
         not be in the child’s best interests to provide the child with the reason for the separation:
             o A father with an outstanding warrant in his home country for murder arrived with
                 his nine-year old daughter. In such a situation, it would not be in the child’s best
                 interest to know the details of her father’s history.
             o A mother with mental health issues attempted to harm her toddler while in CBP
                 custody. The toddler and the toddler’s older sister were separated from their
                 mother for their safety. In such a situation, it would not be in the older sister’s
                 interest to know the details of her mother’s actions.
             o In situations in which a parent traveling with two siblings has sexually abused the
                 older child, it would not be appropriate to provide that information to the younger
                 sibling.




                                                   8
